            Case 2:18-cr-00092-RAJ Document 126 Filed 10/07/19 Page 1 of 2




 1                                                   THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                 )   No. CR18-092-RAJ
                                               )
 9                  Plaintiff,                 )
                                               )   DEFENDANT’S EXHIBIT LIST
10             v.                              )   PRE-TRIAL MOTION HEARING
                                               )   (OCTOBER 7, 2019)
11   BERNARD ROSS HANSEN, and                  )
     DIANE RENEE ERDMANN,                      )
12                                             )
                    Defendants.                )
13                                             )
14
         NO.           DESCRIPTION                      BATES               ADMITTED
15
         200                Emails                    CHS_400-404
16       201                Emails                    CHS_937-942
         202                Emails                    CHS_904-908
17       203          FD-1023 form, Email             CHS_14, 102
         204                Emails                     CHS_947
18       205                Email                     CHS_962-973
19       206                Emails                    CHS_282-284
         207                Email                     CHS_989-990
20
21
                                             Respectfully submitted,
22                                           s/ Dennis Carroll
                                             Dennis Carroll
23
24                                           s/Jennifer Wellman
                                             Jennifer Wellman
25
                                             Assistant Federal Public Defenders
26
                                             Attorneys for Bernard Ross Hansen

     DEFENDANT’S EXHIBIT LIST                                 FEDERAL PUBLIC DEFENDER
     PRE-TRIAL MOTION HEARING                                    1601 Fifth Avenue, Suite 700
     (OCTOBER 7, 2019) - 1                                         Seattle, Washington 98101
     USA v. HANSEN. / CR18-092-RAJ                                            (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 126 Filed 10/07/19 Page 2 of 2




 1
 2                               CERTIFICATE OF SERVICE
 3          I hereby certify that on the date below, I filed the foregoing document with the
 4   Clerk of the Court using the CM/ECF system, which will send notification of filing to all
 5   parties of record.
 6          DATED this 7th day of October, 2019.
 7
 8                                             s/ Barbara Hughes
 9                                             Barbara Hughes, Paralegal
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      DEFENDANT’S EXHIBIT LIST                                   FEDERAL PUBLIC DEFENDER
      PRE-TRIAL MOTION HEARING                                      1601 Fifth Avenue, Suite 700
      (OCTOBER 7, 2019) - 2                                           Seattle, Washington 98101
      USA v. HANSEN. / CR18-092-RAJ                                              (206) 553-1100
